Citation Nr: 1203200	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss from July 1, 2008 to December 13, 2009, to include the propriety of a reduction from 30 percent to 0 percent. 

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from December 14, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In October 2007, the Veteran submitted a claim for an increased evaluation for service-connected bilateral hearing loss.  In a January 2008 rating decision, the RO proposed that a 30 percent evaluation for bilateral hearing loss be decreased to 0 percent.  In an April 2008 rating decision, the RO reduced a 30 percent evaluation for bilateral hearing loss to 0 percent effective July 1, 2008.  In September 2008, the RO continued a 0 percent rating for bilateral hearing loss.  The Veteran submitted a timely notice of disagreement in October 2008.  
  
In a subsequent March 2010 rating decision, the RO granted an increased 20 evaluation for bilateral hearing loss, effective December 14, 2009.  Because the RO did not grant the complete benefit sought on appeal, the Veteran's increased rating claim remains in appellate status.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).  


FINDINGS OF FACT

1. The RO complied with the procedural requirements for reducing the Veteran's disability rating for bilateral hearing loss, to include providing proper notification of the proposal to reduce the disability rating and giving the Veteran the opportunity to submit evidence. 

2.  VA audiometric testing performed in September 2007 revealed Level II hearing loss in the right ear and Level IV hearing loss in the left ear.

3.  Private audiometric testing performed in January 2008 and May 2008 revealed Level III hearing loss in the right ear and Level IV hearing loss in the left ear.

4.  VA audiometric testing performed in December 2009 revealed Level V hearing loss in the right ear and Level VI hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating for bilateral hearing loss was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86 (2011).

2.  From July 1, 2008 to December 13, 2009, the criteria for a 20 percent evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86 (2011).

3.  From December 14, 2009 the criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a November 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The November 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2011).  Furthermore, the regulations provide that the Veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The Veteran is also to be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. §§ 3.105(e),(h) (2011).  As set forth in greater detail below, the Board finds that the RO provided the Veteran with appropriate notice of the proposed reduction of the rating of his bilateral hearing loss.

The Veteran's VA treatment records, VA and private audiological examinations, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in November 2007 and February 2009.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, VA examinations obtained in this case are adequate as they are predicated on a review of relevant medical records; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on occupation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration.  

In January 2008, the RO proposed decreasing the Veteran's disability rating for bilateral hearing loss from 30 percent to 0 percent.  The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the Veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) . 

In the present case, the Veteran was notified of the RO's intent to reduce the 30 percent evaluation for service-connected bilateral hearing loss by a January 2008 letter and proposed reduction.  The Veteran was afforded an opportunity to have a predetermination hearing and was given at least 60 days in which to present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  Final action to reduce the 30 percent evaluation to 0 percent was taken pursuant to 38 C.F.R. § 3.105(e) on April 2008.  The Veteran was informed of this decision by letter dated April 2008.  The reduction was made effective beginning July 1, 2008. 

Based on a review of this procedural history, it appears that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.  Therefore, the Board finds that all of the evidence of record is in favor of a finding that the reduction from 30 percent to a 0 percent disability rating was procedurally proper. As such, the Board will address the propriety of the reduction (on its merits), along with the Veteran's request for an increased rating. 

The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the appellant's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

In this case, the medical evidence shows the appellant's 30 percent disability rating for bilateral hearing loss was in effect less than 5 years; the provisions of 38 C.F.R. § 3.344(a), which set forth regulatory requirements for evaluations in effect for five or more years, are not for application.  See 38 C.F.R. § 3.344(c). 

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear. Id.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(b) (2011).  That numeral is then elevated to the next higher Roman numeral. Id.  Each ear is evaluated separately. Id. 

The Board finds that the evidence of record does not support restoration of a 30 percent disability rating for bilateral hearing loss.  The Board finds that a 20 percent rating is warranted for bilateral hearing loss for the entire appeals period.   

October 2007 and September 2007 VA audiology consultations show that the Veteran was fitted for hearing aids.  The Veteran was noted to have speech discrimination scores of 100 percent bilaterally in September 2007.

On the November 2007 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
75
70
LEFT
30
65
75
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear.

On a private audiological evaluation in January 2008, with speech discrimination scores recorded in May 2008, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
40
65
65
LEFT
20
55
65
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.

On the December 2009 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
75
70
LEFT
45
65
75
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 64 percent in the left ear.

The November 2007 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (56 decibel puretone threshold average, and 84 percent speech discrimination), and a numeric designation of IV for the left ear (60 decibel puretone threshold average, and 76 percent speech discrimination).  The numeric designations for the right ear (II) along with the numeric designation for the left ear (IV), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The January 2008 and May 2008 private audiometric findings applied to Table VI, yield a numeric designation of III for the right ear (44 decibel puretone threshold average, and 80 percent speech discrimination), and a numeric designation of IV for the left ear (54 decibel puretone threshold average, and 80 percent speech discrimination).  The numeric designations for the right ear (III) along with the numeric designation for the left ear (IV), entered into Table VII, produce a 10 percent evaluation for hearing impairment.

The December 2009 VA audiometric findings, applied to Table VI, yield a numeric designation of V for the right ear (64 decibel puretone threshold average, and 68 percent speech discrimination), and a numeric designation of VI for the left ear (64 decibel puretone threshold average, and 64 percent speech discrimination).  The numeric designations for the right ear (V) along with the numeric designation for the left ear (VI), entered into Table VII, also produce a 20 percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported on the VA and private audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) and were not recorded at 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

Although the RO issued a new rating decision in March 2010, granting an increased evaluation during the pendency of this appeal, the Board finds that staged rating is not appropriate in this case.  In that regard, although the Veteran's VA and private audiological examination findings reflect varying levels of hearing loss; these examinations were completed within a two-year period, measured hearing thresholds were relatively consistent, and there was no disease or infection of the ear shown on a December 2009 VA examination ear disease examination that would contribute to a rapid decline in the Veteran's hearing ability over a two-year time period.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 20 percent evaluation for bilateral hearing loss for the entire appeal period.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

Based on November 2007, January 2008, and December 2009 VA and private audiological evaluations, the Board finds that an evaluation in excess of 20 percent is not warranted at any point during the appeal period.  VA and private examination reports include thorough hearing examinations and VA examinations were noted to be based on a test and retest with good reliability.  The Board notes that the October 2004 VA audiological findings, on which the Veteran's initial 30 percent evaluation for bilateral hearing loss was granted, reflects speech discrimination scores of 72 percent in the right ear and 8 percent in the left ear.  The Board finds that the Veteran's speech discrimination score of 8 percent is highly inconsistent with current evidence of record, which reflects right ear speech discrimination of 84 percent in November 2007, 80 percent in May 2008, and 64 percent in December 2009.  The Veteran's hearing loss disability does not affect his usual occupation.  The record shows that the Veteran receives hearing aids at VA.  The Veteran's most recent December 2009 VA examination shows that he was employed full time doing general janitorial work for the past two to five years.  The Veteran had not lost any time from work due to his bilateral hearing loss.  Accordingly, the Board finds that the April 2008 rating reduction was appropriate.  However, as noted above, the Board finds that a 20 percent evaluation is warranted for the entire appeal period.  The Board finds, based on a review of the entire record, that a higher 30 percent evaluation is not warranted for the Veteran's current hearing loss disability.  

The Veteran contends that his hearing loss is more severe than his current evaluation indicates.  The Veteran is competent to describe his hearing loss. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a disability evaluation in excess of 20 percent. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above.  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The Board concludes that the evidence supports a 20 percent rating for bilateral hearing loss for the entire appeal period.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.


ORDER

From July 1, 2008, a 20 percent rating, but no more, is granted for bilateral hearing loss subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


